Citation Nr: 0929299	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-39 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2004, for the grant of service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana granting service connection for 
headaches, effective February 4, 2004. 

The Veteran, throughout the pendency of this appeal, raised 
numerous claims on various issues.  Some of these issues have 
not yet been addressed by the RO, to include entitlement to 
an increased rating for radiculopathy of the right lower 
extremity and entitlement to service connection for numbness 
of both hands, a heart condition, status post heart surgery, 
erectile dysfunction, hypertension, tinnitus and bilateral 
sensorineural hearing loss.  Accordingly, these issues are 
REFERRED to the RO for proper adjudication.

The Board further notes the last Statement of the Case (SOC) 
was issued in November 2005.  Thereafter, the Veteran filed 
other unrelated claims, which were adjudicated by the RO, but 
the RO never issued an additional Supplemental SOC (SSOC) 
since November 2005.  The Board concludes this is not 
necessary because all evidence received since November 2005 
is unrelated to the issue on appeal here.


FINDINGS OF FACT

1.  On February 4, 2004, an informal claim seeking service 
connection for headaches, claimed as secondary to a service-
connected low back disability, was received by VA.

2.  By means of a January 2005, rating action, service 
connection for headaches was granted on a direct basis with 
assignment of a 10 percent disability rating, effective 
February 4, 2004.

2.  Prior to receipt of the informal claim on February 4, 
2004, there were no pending requests for service connection 
for a headache disorder that remained unadjudicated.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than February 4, 2004, for service connection and 
compensation for headaches. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the Veteran's service 
connection claim in February 2004, the RO issued a duty to 
assist letter in March 2004, which advised the Veteran of the 
provisions of the VCAA.  The letter explained VA's duty to 
notify the Veteran about the evidence required to 
substantiate his claim and VA's duty to assist the Veteran to 
obtain evidence to substantiate the claim.  All notification 
was provided prior to the adjudication of his claim in 
January 2005.  In January 2005, service connection for 
headaches was granted, and the Veteran appealed for an 
earlier effective date for the grant of benefits.

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
earlier effective date following a grant of benefits, see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not 
clear.  To the extent that such notice may be required, the 
November 2005 SOC provided the Veteran with the applicable 
effective date regulations.  The RO also sent the Veteran a 
letter in September 2006 explaining the evidence necessary to 
establish entitlement to an earlier effective date.  The 
Veteran responded to the letter indicating he had no further 
relevant evidence to submit.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Furthermore, the Veteran in his 2005 notice of disagreement 
expressed actually knowledge that the evidence would have to 
show that he had filed a claim prior to February 2004 in 
order to establish an earlier effective date.  Therefore, 
although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

In light of all these efforts made by the RO, the Board 
concludes no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the Veteran was aware of the evidence required to 
substantiate his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).


The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his headaches in October 2004.  Another examination is not 
necessary in connection with the earlier effective date 
claim, because the examination could not show evidence of the 
Veteran's past disability. 

VA has sufficiently satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Date

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b).

In this case, the Veteran filed a claim in August 2003 
seeking an increased rating for his low back disability.  The 
claim was denied in a January 2004 rating decision.  
Thereafter, the Veteran filed a "Notice of Disagreement" 
(NOD) as to his low back disability on February 4, 2004.  
Within his NOD, the Veteran also indicated, "I also believe 
[the low back disability] is causing other problems like 
headaches."  The RO presumed the statement to be raising a 
claim of entitlement to service connection for headaches, 
claimed as secondary to a service-connected low back 
disability.  After proper notice, the RO granted service 
connection for headaches on a direct basis in a January 2005 
rating decision, effective February 4, 2004, the date the NOD 
was received.

The Veteran claims that the effective date for the grant of 
service connection should date back to August 4, 2003, the 
date of his original increased rating claim for his low back.  
He alleges that although the issue of headaches was not 
specifically raised until February 4, 2004, the two issues 
were intertwined because his headaches were claimed as a 
manifestation of his low-back disability.  The Board 
disagrees.

The Veteran has been service connected for a low back 
disability since January 1990.  Since that time, the Veteran 
filed a claim for an increased rating for his low back 
disability numerous times and never mentioned headaches as a 
manifestation of his low back disability.  Indeed, prior to 
the Veteran's August 2003 increased rating claim, an 
increased rating for his low back had been denied as recently 
as April 2001.  At no time prior to February 4, 2004, did the 
Veteran ever indicate he had headaches as a result of his low 
back disability.  Indeed, the Veteran's post-service medical 
records and numerous VA examinations done in conjunction with 
his low back claims are silent as to any complaints, 
treatment or diagnoses of headaches.

The Board also finds compelling that the Veteran's headaches 
has never been medically attributed to his service-connected 
low back disability.  Rather, the Veteran was afforded a VA 
examination in October 2004 where the examiner found no 
relationship between the Veteran's headaches and his low back 
disability.  In January 2005, the RO awarded the Veteran 
service connection for headaches on a direct basis because 
his complaints and diagnosis of headaches was already 
established in his service treatment records.  Clearly, the 
Veteran's award of service connection for headaches was made 
completely independent of his service-connected low back 
disability.  

For these reasons, there simply is no basis to conclude the 
Veteran's headaches claim was intertwined with the August 
2003 claim seeking an increased rating for his low back.  
Rather, the Veteran first indicated a claim of entitlement to 
service connection for headaches in a February 4, 2004, 
statement and that is the current effective date of his 
award.  

There simply is no evidence of a prior claim for service 
connection for headaches either on a direct or secondary 
basis.  Therefore, there is no legal basis to award an 
effective date prior to February 4, 2004.  See 38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by 
the law and regulations made by the Congress governing the 
establishment of effective dates for the award of 
compensation. Thus, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r). 


ORDER

Entitlement to an effective date earlier than February 4, 
2004, for the grant of service connection for headaches is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


